Citation Nr: 0428462	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  95-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican




INTRODUCTION

The veteran had active duty service from December 1973 to 
February 1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) from a January 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO denied the 
veteran's claim for entitlement to vocational rehabilitation 
benefits.  In a June 1998 decision, the Board affirmed the 
RO's decision and denied the veteran's claim for vocational 
rehabilitation benefits.

The veteran appealed the Board's 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 1999 memorandum decision, the Court vacated the 
Board's decision and remanded the claim for further 
development.  Specifically, the Court ordered that a 
Statement of the Case (SOC) be prepared on the issue of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  Pursuant to the Court's Order, the 
Board remanded this case to the RO in October 2000.  After 
issuance of a SOC, the case was returned to the Board for 
further consideration.  In April 2001, the Board denied the 
claims on appeal.

The veteran appealed the April 2001 Board decision to the 
Court.  In May 2002, pursuant to a Joint Motion for Remand, 
the Court vacated and remanded the issue for further 
consideration.  In accordance with the Court's direction, the 
Board in July 2003, instructed the RO to make a determination 
as to whether a timely substantive appeal had been filed in 
accordance with the applicable regulations, with regards to 
the  issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disability.  In September 2003, the RO informed 
the veteran that a timely substantive appeal had not been 
filed.  The veteran submitted a notice of disagreement.  In 
January 2004, the RO issued an SOC which stated that a timely 
substantive appeal had not been filed.  The veteran timely 
filed a VA Form 9 and the appeal is once more before the 
Board.




FINDINGS OF FACT

1.  A December 1994 RO determination finding that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric condition was the 
subject of a timely notice of disagreement; however, a 
substantive appeal was not received by the appropriate 
Department of Veterans Affairs office within 60 days of the 
notice of the November 2000 statement of the case, or within 
one year of the notice of the December 1994 determination.

2.  The veteran does not have a service-connected disability.

3.  In order to be eligible for Chapter 31 vocational 
rehabilitation benefits, the veteran must have a compensable 
service-connected disability.


CONCLUSIONS OF LAW

1.  As a timely substantive appeal to the RO's December 1994 
action denying the reopening of a claim of entitlement to 
service connection for a psychiatric condition was not 
received, the Board is without jurisdiction to review the 
merits of claim presented.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.300, 20.302, 
20.303, 20.305 (2002).

2.  The veteran has failed to state a claim of entitlement to 
vocational rehabilitation subsistence allowance under the 
provisions of Chapter 31, Title 38, United States Code, for 
which relief may be granted.  38 U.S.C.A. §§ 3101, 3102 (West 
2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board 
notes these claims are denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board is 
entitled to go forward with adjudication of the veteran's 
claims regardless whether or not the record showed he was 
provided adequate notice and assistance as required by the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Accordingly, further 
discussion of the VCAA is not warranted.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200.  The Substantive Appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or in 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  38 
C.F.R. § 20.202. 

The notice of disagreement and substantive appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed.  38 C.F.R. § 20.300.   To be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the AOJ mails the Statement of the Case (SOC) to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 C.F.R. § 20.302(b).

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  The 
request for such an extension must be in writing and must be 
made prior to the expiration of the time limit for filing 
which would otherwise apply.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal, he was not granted an 
extension of time to file a Substantive Appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  Specifically, the record shows that the veteran 
was denied service connection for a mental disorder in a 
rating decision of September 1983.  He did not appeal that 
decision.  The veteran then filed a claim for service 
connection for depression in March 1994.  In a letter dated 
in December 1994 the RO informed the veteran that his claim 
for service connection for depression had previously been 
denied.  The RO stated that he would have to submit new and 
material evidence to reopen the claim.  

In a January 1995 decision the RO denied entitlement to 
vocational rehabilitation benefits on the basis that the 
veteran did not have a service connected disability.  In 
January 1995 the RO received a notice of disagreement from 
the veteran regarding the issue of service connection for 
depression.  In March 1995 the RO received a notice of 
disagreement regarding the denial of vocational 
rehabilitation benefits.  The RO issued a statement of the 
case with regard to the vocational rehabilitation benefits 
claim in May 1995.  

In a June 1995 letter the RO informed the veteran that his 
claim for depression was denied because he did not respond to 
the December 1994 letter requesting new and material 
evidence.  In July 1995, the veteran filed a VA Form 9 with 
regard to the vocational rehabilitation benefits claim.  In a 
June 1998, decision the Board denied entitlement to 
vocational rehabilitation as the veteran did not have a 
service connected disability.  In August 1999, the Court 
remanded the claim, finding that the veteran had filed a 
notice of disagreement with the December 1994 letter 
regarding new and material evidence to reopen the depression 
claim.  

The Court ordered that an SOC be issued with regard to this 
issue, and remanded the issue of vocational rehabilitation 
benefits as inextricably intertwined.  In October 2000 the 
Board remanded these claims, with instructions to the RO.  
The RO issued an SOC dated November 15, 2000, with a notice 
letter to the veteran dated November 15, 2000.  

The Joint Motion for Remand, dated in May 2002, indicates 
that the veteran mailed a VA Form 9 to the Board on January 
11, 2001.  The claims folder does not contain any envelope or 
other evidence indicating when the veteran mailed this form, 
however, the document is date stamped as having been received 
by the Board on January 17, 2001.  The Board sent the form to 
the Detroit, Michigan RO.  The RO received this document on 
February 5, 2001.  On February 8, 2001 the RO informed the 
veteran that his case was being returned to the Board.  

In a decision dated April 25, 2001 the Board determined that 
the veteran had failed to submit a timely substantive appeal 
and denied the claim.  The Board decision states that no 
appeal had been received.  It seems likely that the veteran's 
VA Form 9 had not yet been associated with his claims folder.  
In a Joint Motion for Remand, dated in May 2002, the Court 
pointed out the facts regarding the receipt, first by the 
Board, and subsequently by the RO, of the veteran's VA Form 9 
of January 2001.  This joint motion directed the Board to 
consider whether this document constituted a substantive 
appeal.  

In July 2003, the Board returned the claim to the RO, noting 
that in Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam), the Court held that the RO must determine if a 
timely substantive appeal has been filed with regard to an 
issue.  If not, the RO should close the appeal for failure to 
file a timely substantive appeal.  Accordingly, the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a psychiatric 
disability was remanded to the RO, for the RO to make a 
determination as to whether a timely substantive appeal has 
been filed in accordance with the applicable regulations.  

In a September 2003 letter the RO informed the veteran that 
it had determined that the appeal was not timely.  The 
veteran entered a notice of disagreement with this 
determination in September 2003.  In January 2004 the RO 
issued a statement of the case.  In March 2004 the veteran 
submitted a VA Form 9.

A review of the evidence of record indicates that the 
veteran's VA Form 9 was received by the Board on January 17, 
2001, and according to the joint motion was mailed on January 
11, 2001.  The AOJ/RO received this document on February 5, 
2001.  To be considered timely, the Substantive Appeal must 
be filed with the AOJ within 60 days from the date that the 
AOJ mails the Statement of the Case (SOC) to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b).  In this case, with the SOC 
being issued on November 15, 2000, the 60 day period ended at 
midnight on January 14, 2001.  As January 14th was a Sunday 
and January 15 was a legal holiday, the period ended on 
January 16, 2001.  Regulations provide that in computing the 
time limit the first day of the specified period will be 
excluded and last day included.  38 C.F.R. § 3.110 (2003). 

The envelope containing the veteran's substantive appeal is 
unavailable, but in this instance, the presumption that the 
correspondence was mailed five days prior to the AOJ/RO's 
receipt does not render the document in question timely 
filed.  The AOJ/RO received the document on February 5, 2001, 
a Monday, and being preceded by Saturday and Sunday, February 
4th and 3rd, 2001, respectively, the presumed postmark date 
would revert to not earlier than January 30, 2001.  As the 
last date for timely filing was January 16, 2001 per 38 
C.F.R. § 20.305, it is clear that the veteran's substantive 
appeal was not timely filed.

The record reflects that the provisions of 38 C.F.R. § 
20.302(b) are not for application in this instance, as there 
was no possibility of the receipt of additional evidence by 
the RO, following the November 15, 2000 issuance of the 
statement of the case, within the time permitted to perfect 
an appeal, as would have required the RO to prepare and 
furnish a supplemental statement of the case and possibly 
extend the period within which to timely file the substantive 
appeal.  See 38 C.F.R. § 20.302(b).

The veteran contends that possession of his VA Form 9 by the 
Board amounted to constructive possession by the RO.  VA 
regulations, however, specifically provide that the 
substantive appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed.  An appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal.  "The Notice of Disagreement and 
Substantive Appeal must be filed with the Department of 
Veterans Affairs office from which the claimant received 
notice of the determination being appealed"  (emphasis 
added).  38 C.F.R. § 20.300.  In this instance the AOJ was 
the Detroit, Michigan RO, not the Board.  In a similar 
situation, the Court in  Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) held that hearing testimony before the Board, even 
though given within the one-year notice of disagreement 
filing period, cannot constitute a valid notice of 
disagreement, because it was taken before the Board and not 
the RO and it did not serve to trigger or initiate appellate 
review, consequently, despite what was indicated during the 
hearing, no legally effective notice of disagreement was 
entered.  

While the veteran may have believed that he sent his VA Form 
9 to the correct addressee, the dispositive legal authority 
provides no exception to the limits established by the United 
States Congress for the initiation and perfection of claims 
for VA compensation benefits.  As Justice Scalia has pointed 
out, the lack of jurisdiction means "an inability to act, not 
merely in unappealing cases, but in compelling cases as 
well."  National Black Media Coalition v. Federal 
Communications Comm'n, 760 F.2d 1297, 1300 (D.C. Cir. 1985).

There, too, is no documentary evidence of any mishandling of 
the veteran's substantive appeal by VA or non-VA personnel.  
While it is unfortunate that the veteran erred in sending his 
VA Form 9 to the Board rather than to the RO, the Board is 
estopped from denying jurisdiction where in fact no basis for 
the Board's jurisdiction exists.

In the absence of a timely appeal to the RO's December 1994 
determination, as applicable to this matter, the Board lacks 
jurisdiction to consider the merits of the underlying claim 
and such claim must be dismissed.  

Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.

The veteran had active service from December 1973 to February 
1975.  He currently has no service-connected disability.

In order to be eligible for a program of rehabilitation 
services under Chapter 31, a veteran must first have a 
service-connected disability that is evaluated as at least 20 
percent disabling.  38 U.S.C.A. §§ 3101, 3102 (West 2002).  
In the instant case, the veteran does not have any service-
connected disability.  Thus he does not meet the basic 
prerequisite legal criteria for Chapter 31 benefits.

In Sabonis, the Court held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal entitlement under the law.  Under the 
circumstances of this case, the law is controlling and 
mandates that the veteran is not entitled to VA vocational  
rehabilitation benefits under the provisions of Chapter 31 of 
Title 38, United States Code.  Absent a service-connected 
disability, the Board must find that the veteran is not 
entitled to benefits under Chapter 31, Title 38 United States 
Code.  The benefits sought on appeal are accordingly denied 
because the veteran does not meet the basic legal criteria 
for entitlement for VA vocational rehabilitation services.

The Board notes that the veteran argues that he should be 
service-connected for psychiatric disorder, and that if he 
were so service-connected he would warrant entitlement to 
benefits under Chapter 31.  However, as noted above, the 
issue of entitlement to service connection for a psychiatric 
disorder is not now for appellate consideration.

This issue, in light of the current facts, must be denied as 
a matter of law irregardless of what information is contained 
in the veteran's service medical records.  Therefore, 
development under the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is not warranted.




ORDER

As the Board lacks jurisdiction over the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a psychiatric disability, this 
issue is dismissed.

The claim for entitlement to vocational rehabilitation 
subsistence allowance under the provisions of Chapter 31, 
Title 38, United States Code, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



